Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner found there is no particular reason absent hindsight analysis to add the specific ingredients of hydroxypropyl cellulose, citric acid and hexylene glycol to the combination of Katsoulis (US 5,232,861) and Bodor (US 7,399,861), both cited in parent application 16/704,659. The examiner believes there is too much picking and choosing from prior art elements to arrive at the invention as claimed absent hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES W ROGERS/Primary Examiner, Art Unit 1618